
	

113 S2579 PCS: To require the Secretary of State to offer rewards totaling up to $5,000,000 for information on the kidnapping and murder of Naftali Fraenkel, a dual United States-Israeli citizen, that began on June 12, 2014.
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 460113th CONGRESS
		2d Session
		S. 2579
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Cruz introduced the following bill; which was read the first time
		
		July 10, 2014Read the second time and placed on the calendarA BILL
		To require the Secretary of State to offer rewards totaling up to $5,000,000 for information on the
			 kidnapping and murder of Naftali Fraenkel, a dual United States-Israeli
			 citizen, that began on June 12, 2014.
	
	
		
			1.
			Rewards authorized
			
				(a)
				In general
				In accordance with the Rewards for Justice program authorized under section 36(b) of the State
			 Department Basic Authorities Act of 1956 (22  U.S.C. 2708(b)), the
			 Secretary of State shall offer a reward to any individual who furnishes
			 information leading to the arrest or conviction in any country of any
			 individual for committing, conspiring or attempting to commit, or	   
			       aiding or abetting in the commission of the kidnapping and murder of
			 Naftali Fraenkel.
				(b)
				Limit on total rewards
				The total amount of rewards offered under subsection (a) may not exceed $5,000,000.
			
	July 10, 2014Read the second time and placed on the calendar